Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      December 5, 2017




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 In the Matter of the                                              No. 50605-0-II
 Personal Restraint Petition of

 TIMOTHY ELISHA WILDER


                                                            UNPUBLISHED OPINION



       WORSWICK, J. — Timothy Wilder seeks relief from personal restraint resulting from his

2017 plea of guilty to unlawful possession of methamphetamine. He argues that the trial court

miscalculated his offender score as 11 when it should have been 9. The State concedes that

Wilder’s offender score was miscalculated and asks that we remand his judgment and sentence for

correction. We accept the State’s concession and remand for correction of the judgment and

sentence. We do not remand for resentencing because the change of the offender score from 11 to

9 does not affect Wilder’s standard sentence range; therefore, the trial court did not exceed its

statutory sentencing authority. See RCW 9.94A.517(1), .525; In re Pers. Restraint of Toledo-

Sotelo, 176 Wn.2d 759, 767-69, 297 P.3d 51 (2013). Moreover, Wilder does not argue, and the

record does not show, that the trial court would have sentenced Wilder to a lesser term. See State

v. Kilgore, 167 Wn.2d 28, 42, 216 P.3d 393 (2009); In re Pers. Restraint of Johnson, 131 Wn.2d
No. 50605-0-II


558, 568-69, 933 P.2d 1019 (1997). We deny Wilder’s request for statutory attorney fees under

RAP 14.4 as he is a self-represented litigant and incurred no attorney fees.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     WORSWICK, J.
 We concur:



 JOHANSON, J.




 MAXA, A.C.J.




                                                 2